ON MOTION
PER CURIAM.

ORDER

The Department of Treasury moves to dismiss Michael L. Buesgens’ petition for review of decisions of the Merit Systems Protection Board and Equal Employment Opportunity Commission for lack of jurisdiction. Buesgens opposes. Buesgens submits various additional material.
Buesgens filed an appeal with the Board. On March 31, 2006, an Administrative Judge dismissed the appeal for lack of jurisdiction, noting that Buesgens failed to assert an appealable personnel action within the Board’s jurisdiction. His peti*969tion for Board review was denied. Buesgens received the Board’s order denying his petition for review in August of 2006. Buesgens sought review in the Equal Employment Opportunity Commission (EEOC). On October 26, 2006, the EEOC denied his petition for review.
On December 19, 2006, or more than 60 days after Buesgens’ receipt of the Board’s final order, this court received Buesgens’ petition for review. It appears that Buesgens is seeking review of the Board’s decision and the EEOC’s decision.
This court lacks jurisdiction over a petition for review of a Board decision if the petition for review is not filed within 60 days of the date of petitioner’s receipt of the final decision. 5 U.S.C. § 7703(b)(1). Additionally, this court does not have jurisdiction to review the EEOC’s decision. 28 U.S.C. § 1295.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to dismiss is granted.
(2) Each side shall bear its own costs.